              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:18-cv-00089-MR

JORDAN ANDREW JONES,                  )
                                      )
              Plaintiff,              )
                                      )
vs.                                   )
                                      )                      ORDER
GEORGE T. SOLOMON, et. al.,           )
                                      )
              Defendants.             )
                                      )
_____________________________________ )

      THIS MATTER is before the Court on the Defendants’ Consent Motion

for Entry of Protective Order [Doc. 76].

      The Defendants move for the entry of a Protective Order to control the

production and dissemination of confidential documents, material, and

information (“Confidential Information”).    The Plaintiff’s counsel, who is

appearing in this case for the limited purpose of conducting written discovery,

consents to the Defendants’ motion.

      In their motion, Defendants represent that they have obtained and will

continue to obtain and disclose to Plaintiff or the Court, information and

documents from the North Carolina Department of Public Safety (“the

Department”) that are deemed confidential under federal and state law,

including, N.C. Gen. Stat. §§ 126-22(3) and -24, § 122C-52, § 132-1.7, §


       Case 1:18-cv-00089-MR Document 79 Filed 07/08/20 Page 1 of 14
148-74 and -76; Goble v. Bounds, 13 N.C. App. 579, 581, 186 S.E.2d 638,

639, aff’d, 281 N.C. 307, 188 S.E.2d 347 (1972); Paine v. Baker, 595 F.2d

197, 200 (4th Cir. 1979), cert. denied, 444 U.S. 925 (1979); 42 U.S.C. §

1320d et seq.; and 45 C.F.R. §§ 160-164.

      In light of the confidential nature of much of the information which will

be produced in this litigation, the parties represent that a Protective Order is

necessary to authorize the release of such confidential information and to

ensure that such confidential information is not disclosed or used for any

purpose except in connection with this litigation.

      IT IS THEREFORE ORDERED as follows:

      1.    Scope of the Order. This Order applies to all information

produced during written discovery, including any discovery exchanged prior

to the entry of this Order.

      2.    Use of Confidential Information. All Confidential Information, as

defined in this Order, shall be used solely in the prosecution or defense of

this action, and shall not be used or disclosed by any person for any other

purpose.

      3.    Disclosure. “Disclose” or “disclosure” means to provide, impart,

transmit, transfer, convey, publish, or otherwise make available.




                                       2

        Case 1:18-cv-00089-MR Document 79 Filed 07/08/20 Page 2 of 14
     4.    Confidential Information. “Confidential Information” consists of

“General Confidential Information” and “Attorneys’ Eyes Only Confidential

Information,” which are defined as follows:

           A.    “General Confidential Information” refers to and includes:

                 i.     Information and documents contained in “personnel

                 files,” as that phrase is defined in N.C. Gen. Stat. § 126-

                 22;

                 ii.    Information, documents, and related materials

                 collected, created, and maintained by the Department

                 pursuant to N.C. Gen. Stat. § 148-74, -76, -118.5; and §

                 122C-52;

                 iii.   “Protected health information” as that phrase is

                 defined in 45 C.F.R. § 160.103;

                 iv.    Other information that is potentially embarrassing to

                 or invasive of the privacy of a person not a party to this

                 litigation and therefore an appropriate subject of a

                 protective order under Rule 26(c)(1) of the Federal Rules

                 of Civil Procedure.




                                       3

       Case 1:18-cv-00089-MR Document 79 Filed 07/08/20 Page 3 of 14
           B.    “Attorneys’ Eyes Only Confidential Information” means:

                 i.     “Personally Identifiable Information,” as that phrase

                 is defined in 45 C.F.R. § 75.2, of current or former

                 employees and contractors of the Department, including

                 but not limited to dates of birth, social security numbers,

                 home addresses and telephone numbers, insurance

                 records      or   designations,     medical    and/or     disability

                 information, and other purely private information;

                 ii.    The personal financial records, telephone records,

                 and e-mail records of current or former employees and

                 contractors of the Department; and

                 iii.   Other non-public information as provided in N.C.

                 Gen. Stat. § 132-1.7, which includes specific security

                 information or detailed plans, patterns, or practices

                 associated with prison operations, such as certain

                 investigations, security designations, staffing patterns and

                 logs, schematic or other drawings and diagrams, and other

                 sensitive security information.

     5.    Disclosure    of    General       Confidential   Information.   General

Confidential Information shall not be disclosed to anyone except:


                                         4

       Case 1:18-cv-00089-MR Document 79 Filed 07/08/20 Page 4 of 14
          A.     The Court and its personnel;

          B.     The parties to this action;

          C.     Counsel for the parties to this action and employees of said

          counsel;

          D.     Experts or consultants specifically retained by the parties

          or their attorneys to assist them in the preparation of this case or

          to serve as expert witnesses at the trial of this action, but only

          after execution of a Confidentiality Agreement as provided in

          Paragraph 8; and

          E.     Court reporters or videographers engaged to record

          depositions, hearings, or the trial in this action.

     6.   Disclosure of Attorneys’ Eyes Only Confidential Information.

Attorneys’ Eyes Only Confidential Information shall not be disclosed to

anyone except:

          A.     The Court and its personnel;

          B.     Counsel for the parties to this action and employees of said

          counsel;

          C.     Experts or consultants specifically retained by the parties

          or their attorneys to assist them in the preparation of this case or

          to serve as expert witnesses at the trial of this action, but only


                                      5

      Case 1:18-cv-00089-MR Document 79 Filed 07/08/20 Page 5 of 14
             after execution of a Confidentiality Agreement as provided in

             Paragraph 8; and

             D.    Court reporters or videographers engaged to record

             depositions, hearings, or the trial in this action.

     7.      Withdrawal of Plaintiff’s Counsel. In the event that counsel

for Plaintiff withdraws from representation and Plaintiff proceeds pro se, any

Attorneys’ Eyes Only Confidential Information disclosed to counsel for

Plaintiff may not thereafter be disclosed to Plaintiff and shall instead be

returned to defense counsel. The Court may allow Plaintiff to view Attorneys’

Eyes Only Confidential Information only upon a motion for good cause

shown.

     8.      Confidentiality Agreements. Before Confidential Information or

Attorneys’ Eyes Only Confidential Information is disclosed to any person

described in Paragraphs 5(d), 6(c), or 7, of this Order, counsel for the party

disclosing the information shall inform the person to whom the disclosure is

to be made that Confidential Information shall be used only for the purpose

of the prosecution or defense of this action, and shall obtain from the person

to whom the disclosure is to be made a signed a copy of the Confidentiality

Agreement attached hereto as Exhibit A. Counsel for the party disclosing the

Confidential Information to said person shall maintain the original


                                         6

         Case 1:18-cv-00089-MR Document 79 Filed 07/08/20 Page 6 of 14
Confidentiality Agreement and need not produce it except by agreement of

the parties or upon order of the Court.

     9.    Designation of Confidential Information. Information shall be

designated as Confidential Information in the following manner:

           A.    In the case of information reduced to paper form, the

           designation shall be made by placing the appropriate legend,

           “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” for

           General     Confidential   Information   or      “CONFIDENTIAL–

           ATTORNEYS’        EYES     ONLY”   for   Attorneys'    Eyes   Only

           Confidential Information, on each page containing such

           information or by such other means as agreed to by the parties.

           The party disclosing the information shall designate the

           documents as confidential at or before the time of disclosure. A

           party may make the designation with respect to information

           disclosed by another party by a writing directed to the producing

           party's counsel. The producing party's counsel shall then be

           responsible for labeling the designated information as provided

           herein, or otherwise agreed to by the parties.

           B.    Information on a computer disk, flash-drive, or other

           medium that has not been reduced to paper form shall be


                                      7

       Case 1:18-cv-00089-MR Document 79 Filed 07/08/20 Page 7 of 14
    designated as Confidential Information by informing counsel for

    the parties to this action in writing that the computer disk, flash-

    drive, or other medium contains such Confidential Information

    and, where applicable, specifying by Bates or other page number

    the particular information being designated or by such other

    means as agreed to by the parties. To the extent practicable,

    such physical medium should also be labeled using the

    appropriate    marking.    Any      party   receiving   Confidential

    Information designated under this Paragraph shall then be

    responsible for appropriately labeling any printed version(s) of

    such information that it creates.

    C.    In the case of deposition testimony, any party may

    designate information disclosed during a deposition as

    Confidential Information by either identifying on the record at the

    deposition the information that is to be treated as Confidential

    Information or; marking the portions of the deposition transcript

    to be designated as Confidential Information within 21 days after

    receipt of the transcript. When the deponent and the attending

    parties do not agree to waive the reading, correcting, and signing

    of the transcript, all information disclosed during a deposition


                               8

Case 1:18-cv-00089-MR Document 79 Filed 07/08/20 Page 8 of 14
            shall    be   treated   as       Attorneys’   Eyes Only Confidential

            Information before the expiration of the 21-day period unless

            otherwise agreed by the parties and the deponent. If any

            deposition testimony or any document or information used during

            the course of a deposition is designated as Confidential

            Information, each page of the deposition transcript containing

            such information shall be labeled with the appropriate legend

            specified in Paragraph 9(A), and the first page of the deposition

            transcript shall be labeled in a manner that makes it readily

            apparent that the transcript contains Confidential Information.

            D.      Any other information that is not reduced to physical form

            or cannot be conveniently labeled shall be designated as

            Confidential Information by serving a written notification of such

            designation on counsel for the other parties. The notice shall,

            where applicable, specify by Bates or other page number the

            particular information being designated.

      10.   Disputes over Designations. If any party objects to the

designation of any information as Confidential Information, counsel for the

objecting party and counsel for the designating party shall attempt to resolve

the disagreement on an informal basis. If the objection is not so resolved,


                                         9

       Case 1:18-cv-00089-MR Document 79 Filed 07/08/20 Page 9 of 14
the objecting party may move the court for appropriate relief. The information

in question shall continue to be treated as confidential in accordance with

the disputed designation unless and until the court issues a final ruling that

the information does not qualify for such a designation. The non-filing by the

objecting party of a motion for relief shall not be deemed an admission that

the information in question qualifies for the disputed designation.

      11.   Inadvertent Disclosure of Confidential Information. Inadvertent

disclosure of Confidential Information, without identifying the same as

confidential, shall not be deemed a waiver of confidentiality with regard to

similar or related information nor shall it be deemed a waiver of confidentiality

with regard to the information inadvertently disclosed if promptly called to the

attention of counsel for each receiving party.

      12.   Filing of Confidential Information Under Seal. When filing a

document marked “Confidential Information,” the filing party must comply

with Local Civil Rule 6.1.

      13.   Authors/Recipients. Except as specifically provided herein, this

Order shall not limit use by a party of its own Confidential Information, nor

shall this Order limit the ability of a party to disclose any document to its

author or to anyone identified on the face of the document as a recipient.




                                       10

       Case 1:18-cv-00089-MR Document 79 Filed 07/08/20 Page 10 of 14
      14.   Return of Confidential Information. Following the conclusion of

this action, including any appeals, the Department may request in writing its

return by any other party. Within 60 days after service of such a request, any

party that received the Confidential Information shall either return it to

counsel for the Department or destroy it, at the election of the receiving party,

provided that the information shall not be destroyed if otherwise ordered by

the court or a motion for relief from this Paragraph is pending. If a receiving

party elects to destroy the Confidential Information rather than returning it to

the Department, counsel for the receiving party shall provide to the

Department by the 60-day deadline a signed certification that the

Confidential Information has been destroyed. This Paragraph shall not be

construed to require the return or destruction of any regularly maintained

litigation files held by the attorneys of record for each party as archival

records or other attorney work-product created for any party. Any

Confidential Information, or portions or excerpts thereof, which are not

returned or destroyed pursuant to this Paragraph shall remain subject to the

terms of this Order.

      15.   Admissibility of Information. Neither the terms of this Order nor

the disclosure or designation as confidential of any information pursuant to it




                                       11

       Case 1:18-cv-00089-MR Document 79 Filed 07/08/20 Page 11 of 14
shall be deemed to establish or vitiate the admissibility under the Federal

Rules of Evidence of any information subject to this Order.

      16.   Confidential Employee Information. Pursuant to N.C. Gen. Stat.

§ 126-24(4), this Order specifically authorizes the disclosure of confidential

portions of the personnel files maintained by the Department of current or

former employees in accordance with the terms of this Order.

      17. Modification. This Order is without prejudice to the right of any

party or witness to seek modification or amendment of the Order by motion

to the court, or to seek and obtain additional protection with respect to

Confidential Information as such party may consider appropriate.




                                      12

       Case 1:18-cv-00089-MR Document 79 Filed 07/08/20 Page 12 of 14
IT IS SO ORDERED.      Signed: July 8, 2020




                                 13

Case 1:18-cv-00089-MR Document 79 Filed 07/08/20 Page 13 of 14
                              EXHIBIT A
                      CONFIDENTIALITY AGREEMENT

 I, ________________________, have read and familiar with the terms of
the Consent Protective Order governing the Confidential Information in the
case of Jordan v. Solomon, et al., 1:18-CV-00089-MR, in the Western District
of North Carolina, and agree with the following:
       1. To abide by all the terms of said Order and not to reveal or otherwise
communicate any of the information disclosed to me pursuant thereto to
anyone except in accordance with the terms of said Order.
       2. To not make use of any information obtained, whether in
documentary or other form, for purposes other than this litigation.
       3. Upon written request, to return to counsel of record or to destroy not
later than 60 days after notification of the termination of this litigation any and
all documents in my possession containing information which is the subject
of said Order (whether such information is in the form of notes, memoranda,
reports, or other written communications or documents prepared by any
person at any time containing information covered by the terms of said
Order).
       4. To submit myself to the jurisdiction of the foregoing Court, including
its contempt power, for enforcement of said Order.
       This the _____ day of ________________, 20__.

                                      ____________________________
                                      PRINTED NAME

                                      ____________________________
                                      SIGNATURE




                                        14

       Case 1:18-cv-00089-MR Document 79 Filed 07/08/20 Page 14 of 14
